Name: Commission Implementing Regulation (EU) 2017/1105 of 12 June 2017 establishing the forms referred to in Regulation (EU) 2015/848 of the European Parliament and of the Council on insolvency proceedings
 Type: Implementing Regulation
 Subject Matter: documentation;  European construction;  civil law;  information and information processing;  business organisation;  justice;  cooperation policy;  European Union law
 Date Published: nan

 22.6.2017 EN Official Journal of the European Union L 160/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1105 of 12 June 2017 establishing the forms referred to in Regulation (EU) 2015/848 of the European Parliament and of the Council on insolvency proceedings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings (1), and in particular Article 88 thereof, After consulting the committee established by Article 89(1) of Regulation (EU) 2015/848, Whereas: (1) In order to ensure uniform conditions for implementing Regulation (EU) 2015/848 several forms should be established. (2) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Ireland and the United Kingdom took part in the adoption of Regulation (EU) 2015/848. Therefore Ireland and the United Kingdom are taking part in the adoption of this Regulation. (3) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark did not take part in the adoption of Regulation (EU) 2015/848. Therefore Denmark is not taking part in the adoption of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. The standard notice form to be used to inform known foreign creditors of the opening of insolvency proceedings, as referred to in Article 54(3) of Regulation (EU) 2015/848, shall be as set out in Annex I to this Regulation. 2. The standard claims form which may be used by foreign creditors for the lodgement of claims, as referred to in Article 55(1) of Regulation (EU) 2015/848, shall be as set out in Annex II to this Regulation. 3. The standard form which may be used by insolvency practitioners appointed in respect of group members for the lodgement of objections in group coordination proceedings, as referred to in the second subparagraph of Article 64(2) of Regulation (EU) 2015/848, shall be as set out in Annex III to this Regulation. 4. The standard form to be used for the electronic submission of individual requests for information via the European e-Justice Portal, as referred to in the first subparagraph of Article 27(4) of Regulation (EU) 2015/848, shall be as set out in Annex IV to this Regulation Article 2 This Regulation shall enter into force on 26 June 2017. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 12 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 141, 5.6.2015, p. 19. ANNEX I BG Ã ¡Ã Ã ¾Ã ±Ã Ã µÃ ½Ã ¸Ã µ Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã ²Ã ¾Ã ´Ã Ã Ã ²Ã ¾ Ã ¿Ã ¾ Ã ½Ã µÃ Ã Ã Ã Ã ¾Ã Ã Ã µÃ »Ã ½Ã ¾Ã Ã  ES Anuncio de procedimiento de insolvencia CS OznÃ ¡menÃ ­ o insolvenÃ nÃ ­m Ã Ã ­zenÃ ­ DA Meddelelse om indledning af insolvensbehandling DE Mitteilung Ã ¼ber ein Insolvenzverfahren EN Notice of insolvency proceedings ET MaksejÃ µuetusmenetluse teatis EL Ã Ã ½Ã ±Ã ºÃ ¿Ã ¯Ã ½Ã Ã Ã · Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±Ã  Ã ±Ã Ã µÃ Ã µÃ ³Ã ³Ã Ã Ã Ã ·Ã Ã ±Ã  FR Note concernant la procÃ ©dure d'insolvabilitÃ © GA FÃ ³gra faoi imeachtaÃ ­ dÃ ³cmhainneachta HR Obavijest o postupku u sluÃ aju nesolventnosti IT Avviso di procedura d'insolvenza LV PaziÃ ojums par maksÃ tnespÃ jas procedÃ «ru LT PraneÃ ¡imas apie nemokumo bylÃ HU Ã rtesÃ ­tÃ ©s fizetÃ ©skÃ ©ptelensÃ ©gi eljÃ ¡rÃ ¡srÃ ³l MT AvviÃ ¼ ta' proÃ edimenti ta' insolvenza NL Kennisgeving van insolventieprocedure PL Powiadomienie o postÃpowaniu upadÃ oÃ ciowym PT Aviso sobre processo de insolvÃ ªncia RO Notificare privind procedura de insolvenÃ Ã  SK Oznam o insolvenÃ nom konanÃ ­ SL Obvestilo o postopku v primeru insolventnosti FI Ilmoitus maksukyvyttÃ ¶myysmenettelystÃ ¤ SV UnderrÃ ¤ttelse om insolvensfÃ ¶rfaranden (Article 54(3) of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings (OJ L 141, 5.6.2015, p. 19)). Text of image IMPORTANT INFORMATION FOR CREDITORS You are hereby informed in accordance with Article 54 of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings that insolvency proceedings (1) have been opened in another Member State with regard to your debtor (indicated in point 1 of this form). You are invited to lodge any claims you have against the debtor, as set out below. You may be invited to lodge any claims you have against the debtor by separate notice at a later point in time, provided that the requirements for lodging a claim under national law are met. You do not need to lodge your claims individually. If you are invited to lodge your claims, you can do this by using the standard form for the lodgement of claims which is attached to this notice or can be downloaded from the following link: Language Claims may be lodged in any official language of the institutions of the European Union. Irrespective of this, you may later be required to provide a translation in the official language of the Member State of the opening of proceedings or, if there are several official languages in that Member State, in the official language or one of the official languages of the place where insolvency proceedings have been opened, or in another language which that Member State has indicated it can accept (the languages indicated by the Member States are to be found here: [https://e-justice.europa.eu/content_insolvency-447-en.do?clang=en] (2)). Additional information You can find further information on insolvency proceedings in the Member States under the following link: [https://e-justice.europa.eu/content_insolvency-447-en.do?clang=en (2)] You can trace relevant information on the particular insolvency proceeding concerned by this notification through the following website of the European e-Justice Portal: [ ¦] (2) (3) (1) Insolvency proceedings are proceedings in the meaning of Article 1 of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings (OJ L 141, 5.6.2015, p. 19). These proceedings are listed in Annex A of that Regulation. (2) When using this form, please, always refer to the hyperlink actually leading to the relevant webpage of the European e-Justice Portal. (3) Please, take note, that this function of the European e-Justice Portal will only be operational from 26 June 2019 (see Article 92 of Regulation (EU) 2015/848). Text of image GUIDELINES FOR FILLING IN THIS FORM This Standard Notice form must be filled in by the court having jurisdiction in the insolvency proceedings against the debtor or by the insolvency practitioner appointed by that court in those proceedings. The form needs to be sent to known creditors who are located in other Member States. Language of this form This notification form shall be transmitted in the official language of the State of the opening of proceedings or, if there are several official languages in that Member State, in the official language or one of the official languages of the place where insolvency proceedings have been opened, or in another language which that State has indicated it can accept, in accordance with Article 55(5) of Regulation (EU) 2015/848, if it can be assumed that that language is easier for the foreign creditors to understand. Means of notification In order to ensure a swift transmission of information to creditors residing or seated in another Member State of the European Union, Regulation (EC) No 1393/2007 of the European Parliament and of the Council (1) on the service of documents does not apply with regard to the obligation to inform creditors. Guidelines to specific points of the form Section II of the form should only be filled in, if by this notice you are also inviting the creditor to lodge his/her claims against the debtor. If you do not fill in Section II, you are required to send another notification to the foreign creditors as soon as the obligation arises under the applicable insolvency law for those creditors to lodge their claims individually in the proceedings. When you fill in a particular section of the form, please bear in mind the following:  The provision of information in points marked with an asterisk (*) is mandatory.  The provision of information in points marked with double asterisks (**) is mandatory but subject to a condition. This condition is either indicated in brackets in the point concerned or in the sentence preceding the point.  The provision of information in points without any specific marking is not mandatory. Whenever you refer to a Member State in filling in this form, please use the following country codes: Austria (AT) Belgium (BE) Bulgaria (BG) Cyprus (CY) Czech Republic (CZ) Germany (DE) Estonia (EE) Greece (EL) Spain (ES) Finland (FI) France (FR) Croatia (HR) Hungary (HU) Ireland (IE) Italy (IT) Lithuania (LT) Luxembourg (LU) Latvia (LV) Malta (MT) Netherlands (NL) Poland (PL) Portugal (PT) Romania (RO) Sweden (SE) Slovenia (SI) Slovakia (SK) United Kingdom (UK) In point 1.2 registration number means the individual identity number attributed under national law to the entity or person. If the debtor is a company or a legal person, this is the number given in the appropriate national (business or association) register. If the debtor is a natural person exercising an independent business or professional activity (entrepreneurs), this is the identification number in the Member State where insolvency proceedings have been opened, under which he/she pursues his/her business or professional activity. If, according to the national insolvency law of the Member State where insolvency proceedings have been opened, the tax number or personal ID number of the debtor is used for the purpose of the identification of the natural person exercising an independent business or professional activity, this number should be indicated. (1) Regulation (EC) No 1393/2007 of the European Parliament and of the Council of 13 November 2007 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (service of documents), and repealing Council Regulation (EC) No 1348/2000 (OJ L 324, 10.12.2007, p. 79). Text of image In point 2.1, the type of insolvency proceedings should be indicated by referring to the appropriate national proceedings listed in Annex A to Regulation (EU) 2015/848 that were opened and, where applicable, any relevant subtype of such proceedings opened in accordance with national law. In point 2.3 the court opening insolvency proceedings means the judicial body or any other competent body of a Member State empowered under its domestic law to open insolvency proceedings, to confirm such opening or to take decisions in the course of such proceedings. The date or the last day of the time limit indicated in point 5 must not be less than 30 days following the publication of the opening of insolvency proceedings in the insolvency register of the Member State of the opening of proceedings, or if the information with regard to the debtor is not included in the national register, following the date of receipt of this notice by the creditor. Text of image SECTION I Details of the case 1. DEBTOR 1.1. Name (*) 1.1.1. Name (if the debtor is a company or a legal person): or 1.1.2. Surname: 1.1.3. First name(s): (if the debtor is a natural person) 1.2. Registration number (to be filled in if there is one under the national law in the Member State where insolvency proceedings have been opened) (**): 1.3. Address (unless point 1.5 is applicable) (**): 1.3.1. Street and number/PO box: 1.3.2. Place and postal code: 1.3.3. Country: 1.4. Alternative address: 1.4.1. Street and number/PO box: 1.4.2. Place and postal code: 1.4.3. Country: 1.5. Date and place of birth (to be filled in if the debtor is a natural person and his/her address is protected) (**): 1.6. Any additional information in relation to the identity of the debtor: 1.6.1. Personal ID number of the debtor: 1.6.2. Mothers full maiden name: 1.6.3. Fathers name: 1.6.4. Nationality: 1.6.5. Other (please, specify): Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Points without any specific marking: the provision of information is facultative/optional. Text of image 2. THE INSOLVENCY PROCEEDINGS CONCERNED 2.1. Type of insolvency proceedings opened with regard to the debtor (*): 2.2. The date of the opening of insolvency proceedings (within the meaning of Regulation (EU) 2015/848) (*): 2.3. The court (1) opening the insolvency proceedings (*): 2.3.1. Name: 2.3.2. Address: 2.3.2.1. Street and number/PO box: 2.3.2.2. Place and postal code: 2.3.2.3. Country: 2.4. Reference number of the case (to be filled in if there is any) (**): 2.5. Insolvency practitioner(s) appointed in the proceedings (to be filled in if there are any) (**): 2.5.1. Name: 2.5.2. Address: 2.5.2.1. Street and number/PO box: 2.5.2.2. Place and postal code: 2.5.2.3. Country: 2.5.2.4. Email address: Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Points without any specific marking: the provision of information is facultative/optional. (1) The term court under this point means, in line with Article 2(6)(ii) of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings, the judicial body or any competent body of a Member State empowered to open insolvency proceedings, to confirm such opening or to take decisions in the course of such proceedings. Text of image SECTION II Information concerning the lodgement of claims 3. BODY OR AUTHORITY EMPOWERED TO ACCEPT THE LODGEMENT OF CLAIMS (*) The court indicated in point 2.3 of this form; or The insolvency practitioner indicated in point 2.5 of this form; or The body or authority empowered to accept lodgement of claims is different from the person/body indicated in points 2.3 or 2.5 of this form. Its data are the following: 3.1. Name (to be filled in only if the body or authority empowered to accept the lodgement is neither the court mentioned in point 2.3 nor the insolvency practitioner mentioned in point 2.5 of this form) (**): 3.2. Address (to be filled in only if the body or authority empowered to accept the lodgement is neither the court mentioned in point 2.3 nor the insolvency practitioner mentioned in point 2.5 of this form) (**): 3.2.1. Street and number/PO box: 3.2.2. Place and postal code: 3.2.3. Country: 3.3. Telephone: 3.4. Email: 4. MEANS OF COMMUNICATION BY WHICH CLAIMS MAY BE SUBMITTED (*) by post (to the postal address indicated under point (3) only by registered mail or by telefax (to the following fax number): or by email (to the following email address): Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image only in compliance with the following technical standard (please specify): or Other (please, specify): 5. TIME LIMITS FOR LODGING CLAIMS (TO BE FILLED IN IF THERE ARE ANY) (**) claims shall be lodged at the latest: or reference to the criteria for calculating that time limit: 6. CONSEQUENCES OF FAILURE TO SUBMIT CLAIMS WITHIN THE TIME PERIOD INDICATED IN POINT 5 (*) You will have to bear any additional costs associated with late submission. You will be precluded from participating in distributions (interim or final) occurring before submission (or admission) of your claim. You will lose your right to vote in any decision making process or at meetings of creditors occuring before the submission of your claim. You will be required to file an individual petition to the court for admission of your claim. The debt based on your claim will be regarded as extinguished in the context of the proceedings. Your claim may not be taken into account in the proceedings. Your secured or preferential rights associated to the claim will be waived. Other (please, specify): 7. OTHER CONDITIONS TO BE MET WHEN LODGING YOUR CLAIM The law applicable to the insolvency proceedings requires that the amount of the claim (point 6.1.8 of the standard form lodgement of claims) and the costs arising from the assertion of that claim (point 6.4.3 of the standard form lodgement of claims) are indicated in the currency of the Member State where insolvency proceedings have been opened. This currency is the following: Euro (EUR) Bulgarian lev (BGN) Czech koruna (CZK) Croatian kuna (HRK) Hungarian forint (HUF) Polish zloty (PLN) Romanian leu (RON) Swedish krona (SEK) United Kingdom pound (GBP) Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image Other (please, specify): 8. OBLIGATION OF CREDITORS WHOSE CLAIMS ARE PREFERENTIAL OR SECURED IN REM (*) You must expressly indicate the specific nature of the claim in the lodgement of claims, or you need to lodge your claims, or you do not need to lodge your claims, or you need to lodge your claims only for the portion which is not covered by the value of the security or of the priority; or you must indicate the amount up to which the claims are probably secured] other (please, specify): 9. LOWER RANKING CLAIMS Lower ranking and subordinate claims shall be lodged only if expressly requested by the insolvency court. 10. FURTHER INFORMATION WHICH MAY BE RELEVANT TO THE CREDITOR Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image SECTION III Date and signature This notice is given by: Name: In the capacity of the court having jurisdiction over the insolvency proceedings the insolvency practitioner appointed to the insolvency proceedings Done at , date Signature and/or stamp ANNEX II BG Ã ÃÃ µÃ ´Ã Ã ²Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ²Ã ·Ã µÃ ¼Ã °Ã ½Ã ¸Ã  ES PresentaciÃ ³n de crÃ ©ditos CS PÃ ihlÃ ¡Ã ¡ka pohledÃ ¡vky DA Anmeldelse af fordringer DE Forderungsanmeldung ET NÃ µuete esitamine EL Ã Ã ½Ã ±Ã ³Ã ³Ã µÃ »Ã ¯Ã ± Ã ±ÃÃ ±Ã ¹Ã Ã ®Ã Ã µÃ Ã ½ EN Lodgement of claims FR Production de crÃ ©ances GA Taisceadh Ã ©ileamh HR Prijava traÃ ¾bina IT Insinuazione di crediti LV PrasÃ «jumu iesniegÃ ¡ana LT ReikalavimÃ ³ pateikimas HU KÃ ¶vetelÃ ©sek elÃ terjesztÃ ©se MT Tressiq ta' pretensjonijiet NL Indiening van schuldvorderingen PL ZgÃ oszenie wierzytelnoÃ ci PT ReclamaÃ §Ã £o de crÃ ©ditos RO Depunerea cererilor de admitere a creanÃ elor SK PrihlÃ ¡Ã ¡ka pohÃ ¾adÃ ¡vok SL Prijava terjatev FI Saatavien ilmoittaminen SV AnmÃ ¤lan av fordringar (Paragraphs 1 to 3 of Article 55 of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings (OJ L 141, 5.6.2015, p. 19)). I hereby refer to the insolvency proceedings indicated below and lodge my claim(s) against the insolvency estate, as follows: Text of image GUIDELINES FOR FILLING IN THIS FORM This standard claims form should be used for lodging claims in accordance with Chapter IV of Regulation (EU) 2015/848 on insolvency proceedings. Requests to exclude goods from the debtors assets should be filed according to national law. The use of this standard claims form for the lodgement of claims is optional. Nonetheless, when lodging claims by means other than this standard form, the claim must contain all the information referred to as mandatory in this form. Language Claims may be lodged in any official language of the institutions of the European Union. Irrespective of this, you may later be required to provide a translation in the official language of the Member State of the opening of proceedings or, if there are several official languages in that Member State, in the official language or one of the official languages of the place where insolvency proceedings have been opened, or in another language which that Member State has indicated it can accept (the languages indicated by the Member States are to be found here: [https://e-justice.europa.eu/content_insolvency-447-en.do?clang=en (1)] Whenever you refer to a Member State in filling in this form, please use the following country codes: Austria (AT) Belgium (BE) Bulgaria (BG) Cyprus (CY) Czech Republic (CZ) Germany (DE) Estonia (EE) Greece (EL) Spain (ES) Finland (FI) France (FR) Croatia (HR) Hungary (HU) Ireland (IE) Italy (IT) Lithuania (LT) Luxembourg (LU) Latvia (LV) Malta (MT) Netherlands (NL) Poland (PL) Portugal (PT) Romania (RO) Sweden (SE) Slovenia (SI) Slovakia (SK) United Kingdom (UK) When you fill in a particular section of the form, please bear in mind the following:  The provision of information in points marked with an asterisk (*) is mandatory.  The provision of information in points marked with double asterisks (**) is mandatory subject to a condition. This condition is indicated in brackets in point concerned.  The provision of information in points without any specific marking is not mandatory. If you have several claims to lodge at the same time, you must fill out points 6 to 10 for each claim individually. You may find relevant information for points 1 and 2 in Section I of the form by which you were notified of the foreign insolvency proceedings. That form bears the heading notice of insolvency proceedings and was sent to you by the foreign court which opened the insolvency proceedings, or by an insolvency practitioner appointed by that court to the proceedings. In point 1.1 the court opening proceedings means the judicial body or any other competent body of a Member State empowered under its domestic law to open insolvency proceedings, to confirm such opening or to take decisions in the course of such proceedings. Point 1.2 should be filled in only if the insolvency proceedings have a reference number in the Member State where they have been opened. Point 1.3 should be filled in only if there is an insolvency practitioner appointed to the case. In points 2.2 and 3.3 registration number means the individual identity number attached under national law to the entity or person. If the debtor is a company or a legal person, this is the number given in the appropriate national (business or association) register. If the debtor is a natural person exercising an independent business or professional activity (entrepreneurs), this is the identification number in the Member State where insolvency proceedings have been opened, under which he/she pursues his/her business or professional activity. If, according to the national insolvency law of the Member State where insolvency proceedings have been opened, the tax number or personal ID number of the debtor is used for the purpose of the identification of the natural person exercising an independent business or professional activity, this number should be indicated. (1) When using this form, please, always refer to the hyperlink actually leading to the relevant webpage of the European e-Justice Portal. Text of image In point 4 you should mark the first option referring to the person which the creditor indicated in point 3 only if the creditor is a natural person. If you mark the second option referring to a person different to the one indicated in point 3, you are supposed to fill in points 4.1 to 4.6, of which points 4.1, 4.2 and 4.6 are mandatory fields. In point 6.2 the date on which the claim arose means the point in time on which the obligation of the debtor vis Ã vis the creditor was established (conclusion of a contract, occurrence of a damage or injury). In point 6.3 the date on which the claim became due means the point in time when the debtor was required to perform on the basis of the obligation (the payment became due). Statutory penalties for late payment which are to be calculated as a percentage of the capital amount claimed should be asserted as statutory interest (see point 6.1.3). In point 7 If you have a preferential position you are owed debts which, according to domestic law, are to be paid in preference to certain other categories of debt. In point 8, security in rem refers to any security you hold in respect of your claim against the debtor. Such security may take several different forms such as a fixed charge on a specific asset or a floating charge over a group of assets. In point 9, with regard to set-off, if the creditor is a financial institution and demands set-off against the debtor, it should also indicate the details of the accounts concerned. Points 9.1 to 9.5 should be filled in only if you demand a set-off. Point 10: the form must be accompanied by copies of any supporting documents. Text of image ANNEX II 1. THE INSOLVENCY PROCEEDING CONCERNED 1.1. Name of the court opening insolvency proceedings (*) 1.2. Reference number of the case (to be filled in if there is any) (**) 1.3. Name of the insolvency practitioner(s) appointed in the proceedings (to be filled in if there are any) (**) 2. DEBTOR 2.1. Name (*) 2.1.1. Name (if the debtor is a company or a legal person): or 2.1.2. Surname: 2.1.3. First name(s): (if the debtor is a natural person) 2.2. Registration number (to be filled in if there is one under the national law in the Member State where the debtor has its centre of main interests) (**) 2.3. Address (unless point 2.4 applies) (**) 2.3.1. Street and number/PO box: 2.3.2. Place and postal code: 2.3.3. Country: 2.4. Date and place of birth (to be filled in if the debtor is a natural person and his/her address is protected) (**) 3. INFORMATION ABOUT THE CREDITOR WHO OWNS THE CLAIM(S) 3.1. Name (*): 3.1.1. Name: 3.1.2. Legal representative: (if the creditor is a company or a legal person) or 3.1.3. Surname: 3.1.4. First name(s): (if the creditor is a natural person) Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image ANNEX II 3.2. Postal address (*): 3.2.1. Street and number/PO box: 3.2.2. Place and postal code: 3.2.3. Country: 3.3. Personal identification number or registration number (if either applies): 3.4. Contact person 3.4.1. Name (if different from you): 3.4.2. Email address: 3.4.3. Telephone number: 3.5. Reference number of the creditor: 4. INFORMATION ABOUT THE PERSON WHO IS LODGING THE CLAIM IN THE NAME OF THE CREDITOR IN POINT 3: the same person as indicated in point 3; or a different person from the creditor indicated in point 3, whose details are the following: 4.1. Name (*): 4.2. Postal address (*): 4.2.1. Street and number/PO box: 4.2.2. Place and postal code: 4.2.3. Country: 4.3. Email address: 4.4. Telephone number: 4.5. Fax 4.6. His/her relationship to the creditor indicated in point 3 (*): lawyer (on the basis of a power of attorney); or director of the creditor or other representative of the creditor legally authorized by the applicable company law; or Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image ANNEX II employee of the creditor; or association for the protection of the creditors; or insolvency practitioner appointed in territorial/secondary proceedings; or insolvency practitioner appointed in a main proceeding; or other (please, specify): 5. DETAILS OF THE BANK ACCOUNT TO WHICH ANY DISTRIBUTION ON THE BASIS OF THE CLAIMS LODGED SHOULD BE TRANSFERRED 5.1. Account holders name: 5.2. Member State where the account is maintained (please indicate the country code): 5.3. Account number: 5.3.1. IBAN: 5.3.2. BIC: 6. THE CLAIM LODGED 6.1. Amount of the claim (*): 6.1.1. Principal (*): 6.1.2. Is interest claimed? (*) No Yes 6.1.3. If yes, is the interest: Contractual interest or Statutory interest If statutory, to be calculated in accordance with (please specify relevant statute): 6.1.4. Interest due from: (date (dd/mm/yyyy) or event) to (date (dd/mm/yyyy) or event). 6.1.5. Interest rate 6.1.5.1. ¦ % from (date) to (date) 6.1.5.2. ¦ % from (date) to (date) 6.1.5.3. ¦ % from (date) to (date) Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image ANNEX II 6.1.6. The capitalized amount of the interest: 6.1.7. Total amount of the claim (point 6.1.1 + point 6.1.6) (*): 6.1.8. Currency (*): Euro (EUR) Bulgarian lev (BGN) Czech koruna (CZK) Croatian kuna (HRK) Hungarian forint (HUF) Polish zloty (PLN) Romanian leu (RON) Swedish krona (SEK) United Kingdom pound (GBP) Other (please specify using the ISO code): 6.2. The date on which the claim arose (*): 6.3. The date on which the claim became due (if different from point 6.2): 6.4. Costs that arose from the assertion of the claim prior to the opening of insolvency proceedings (to be filled in if claimed) (**): 6.4.1. amount of such costs: 6.4.2. details of the costs: 6.4.3. Currency: Euro (EUR) Bulgarian lev (BGN) Czech koruna (CZK) Croatian kuna (HRK) Hungarian forint (HUF) Polish zloty (PLN) Romanian leu (RON) Swedish krona (SEK) United Kingdom pound (GBP) Other (please specify using the ISO code): 6.5. Nature of the claim (*): the claim relates to a contractual obligation of the debtor liability of the debtor resulting from a willful, tortious act arises from other non-contractual obligation relates to a right in rem of the creditor [outstanding statutory maintenance arrears that the debtor, in breach of his duty, has intentionally not paid] claims resulting from a contract of employment tax claim claims with regard to contributions to social security bodies other (please specify) 7. DO YOU CLAIM A PREFERENTIAL POSITION (*) no yes if yes, please, specify: Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. Text of image ANNEX II 8. DO YOU CLAIM any security in rem; any reservation of title; any other right granting separate satisfaction from certain items of the debtor? 8.1. description of the assets covered by the security, by the reservation of title or by the other right granting separate satisfaction invoked: 8.2. the date on which the charge, mortgage, other security (please specify), the reservation of title or the other right granting separate satisfaction was formally given: 8.3. If the security, the reservation of title or the other right granting separate satisfaction has been registered with an appropriate public authority, the date and location of registration and any number with regard to registration (*): 9. DOES THE DEBTOR HAVE A CLAIM AGAINST YOU (THE CREDITOR) WHICH MAY RESULT IN A SET OFF? (*) yes (in this case, please indicate the details below) no 9.1. Amount of the claim of the debtor which may result in set-off against the creditor on the date when insolvency proceedings were opened: 9.2. The date on which the claim of the debtor in point 9.1 arose: 9.3. The amount claimed net of set-off (points 6.1.7 to 9.1): 9.4. Currency: Euro (EUR) Bulgarian lev (BGN) Czech koruna (CZK) Croatian kuna (HRK) Hungarian forint (HUF) Polish zloty (PLN) Romanian leu (RON) Swedish krona (SEK) United Kingdom pound (GBP) Other (please specify using the ISO code): 9.5. Identification of the debtors claim against which the creditor demands set-off: 10. LIST OF COPIES OF SUPPORTING DOCUMENTS ENCLOSED: Points marked with (*): the provision of information is mandatory. Points marked with (**): the provision of information is mandatory subject to a condition. Point without any specific marking: the provision of information is facultative/optional. I declare that the information provided in this application is true and complete to the best of my knowledge. Done at , date Signature ANNEX III Objection with regard to group coordination proceedings Article 64(2) of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings  OJ L 141, 5.6.2015, p. 19. I, the undersigned, acting as insolvency practitioner appointed in relation to a member of a group of companies, which member company is notified of a request to open group coordination proceedings in accordance with Article 63(1) of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings, hereby object to  a) the inclusion within group coordination proceedings of the insolvency proceedings in respect of which I have been appointed; or  b) the person proposed as a coordinator. Text of image ANNEX III 1. INFORMATION WITH REGARD TO THE INSOLVENCY PROCEEDINGS OF THE GROUP MEMBER COMPANY TO WHICH I HAVE BEEN APPOINTED (*) 1.1. Type of insolvency proceedings opened with regard to the debtor: 1.2. The date of the opening of insolvency proceedings (within the meaning of Regulation (EU) 2015/848): 1.3. The court opening the insolvency proceedings: 1.3.1. Name: 1.3.2. Address: 1.3.2.1. Street and number/PO box: 1.3.2.2. Place and postal code: 1.3.2.3. Country: 1.4. Reference number of the case (to be filled in if there is any): 1.5. My contact details: 1.5.1. Name: 1.5.2. Address: 1.5.2.1. Street and number/PO box: 1.5.2.2. Place and postal code: 1.5.2.3. Country: 1.5.3. Email address: 1.6. DEBTOR 1.6.1. Name: 1.6.2. Registration number (to be filled in if there is any): 1.6.3. Address: 1.6.3.1. Street and number/PO box: 1.6.3.2. Place and postal code: 1.6.3.3. Country: Text of image ANNEX III 2. INFORMATION WITH REGARD TO THE REQUESTED GROUP COORDINATION PROCEEDINGS 2.1. The court seised of the request to open group coordination proceedings (to which this objection must be sent) 2.1.1. Name (*): 2.1.2. Address (*): 2.1.2.1. Street and number/PO box: 2.1.2.2. Place and postal code: 2.1.2.3. Country: 2.1.3. Email: 2.1.4. Fax 2.2. Reference number of the case at the court seised of the request to open group coordination proceedings (*): 2.3. The person proposed as the group coordinator: 2.3.1. Name: 2.3.2. Address: 2.3.2.1. Street and number/PO box: 2.3.2.2. Place and postal code: 2.3.2.3. Country: 3. DATE OF RECEIPT OF NOTIFICATION FROM THE COURT INDICATED IN POINT 2.1. OF THE REQUEST TO OPEN GROUP COORDINATION PROCEEDINGS (*) 4. ANY COMMENTS SUPPORTING THE OBJECTION 5. LIST OF COPIES OF DOCUMENTS ENCLOSED (IF ANY) Done at , date Signature Text of image ANNEX III IMPORTANT INFORMATION The use of this standard form for the lodgement of objections is optional. The objection must be lodged with the court referred to in point 2.1 of this form. The objection must be lodged by an insolvency practitioner appointed in respect of a group member included in the request for opening group coordination proceedings. The objection must be lodged within 30 days of receipt of notice of the request for the opening of the group coordination proceedings by that insolvency practitioner. Prior to taking the decision to participate or not to participate in the group coordination proceedings, the insolvency practitioner must obtain any approval which may be required under the law of the State of the opening of proceedings for which it has been appointed. The provision of information in points marked with an asterisk (*) is mandatory. In point 1.1 of the form, the type of insolvency proceedings should be indicated by referring to the appropriate national proceedings listed in Annex A to Regulation (EU) 2015/848 that were opened and, where applicable, any relevant subtype of such proceedings opened in accordance with national law. In point 1.3 the court opening insolvency proceedings means the judicial body or any other competent body of a Member State empowered under its domestic law to open insolvency proceedings, to confirm such opening or to take decisions in the course of such proceedings. In point 1.6.2 registration number means the individual identity number attributed under national law to the entity or person. If the debtor is a company or a legal person, this is the number given in the appropriate national (business or association) register. Please note that it may be necessary to fill in points 4 and 5 only if you object the person proposed as a coordinator. ANNEX IV Text of image REQUEST FOR ACCESS TO INFORMATION Access to information concerning certain natural person contained in insolvency registers in [names of the Member States concerned (1)] is conditional upon a request to the competent authority. In [names of the Member States concerned (2)] you also need to have a legitimate interest for accessing such information. (Article 27(4) of Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings). The Member States above are only allowed to make access to such information subject to such conditions where it relates to so called consumer debtors, i.e. debtors who are natural persons not exercising an independent business or professional activity or who are exercising such business or activity, but the insolvency proceedings they are subject to are not related to that activity (Article 27(3) of Regulation (EU) 2015/848). You can request access to such information from the competent authorities of the Member States concerned by filling in the form below. You can fill in this form in or attach documents written in or translated into any official language of the European Union. You can submit your request to the competent authority of any Member State concerned through the European e-Justice Portal, electronically, by clicking on the Send button at the bottom of the form. The European e-Justice Portal provides assistance only in the electronic submission of the request. After submission of your request to the competent authority of the Member State concerned, any communication between you and the authorities of that Member State (including the provision of the requested information upon positive assessment of your request) will take place bilaterally, through the contact address you indicated when filling in the form. Please, take note that once you have submitted a request:  you must be provided by the requested authority with an answer within 3 working days;  you cannot be obliged to provide translations of the documents justifying your request, or be asked to bear any costs of translation which the competent authority may incur. (1) The form in the website of the European e-Justice Portal shall actually reflect the list of those Member States who decided to make use of the option in Article 27(4) of Regulation (EU) 2015/848 of granting access to information upon individual requests to their authorities. (2) The form in the website of the European e-Justice Portal shall actually reflect the list of those Member States who decided to make use of the option in Article 27(4) of Regulation (EU) 2015/848 of granting access to information upon the justification of a legitimate interest of the requestor to the requested piece of information. Text of image ANNEX IV 1. MEMBER STATE TO WHICH THE REQUEST IS TO BE SENT 2. REQUESTING PERSON 2.1. Name 2.1.1. Surname: 2.1.2. First name(s): 2.2. Contact details: 2.2.1. Email: or 2.2.2. Fax or 2.2.3. Postal address: 2.2.3.1. Street and number/PO box: 2.2.3.2. Place and postal code: 2.2.3.3. Country: 3. DEBTOR ABOUT WHOM THE INFORMATION IS REQUESTED 3.1. Name: 3.1.1. Surname: 3.1.2. First name(s): 3.2. Additional information which may facilitate the identification of the debtor (you only need to fill in this point if you have any such information at your disposal; however, if you do not provide further information, the person may not be identified): 3.2.1. Personal ID number of the debtor: 3.2.2. Place and date of birth: 3.2.3. Nationality: 4. LEGITIMATE INTEREST JUSTIFYING THE REQUEST FOR ACCESS TO INFORMATION (1) 4.1. Brief description of the facts which justify your legitimate interest for accessing the requested information: 4.2. Number of copies of documents attached to the request: (1) You have to fill in this field only if the Member State addressed, in order to comply with your request, requires the justification of a legitimate interest (these MS are: [names of the Member States concerned]).